DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Paul Holland.
3.	Applicant’s amendment to the claims filed on 06/29/2022 in response to the Advisory Action mailed on 06/10/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 15, 22, and 29-40 are cancelled.
5.	Claims 13-14, 16, 18, 21, 24-28, and 41-42 are pending.
6.	Claim 25 stands withdrawn pursuant to 37 CFR 1.142(b).
7.	Applicant’s remarks filed on 06/29/2022 in response to the Advisory Action mailed on 06/10/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Priority
8.	Beginning on p. 5 of applicants’ remarks filed on 06/29/2022, applicants traverse the examiner’s position that the claims are not entitled to the claimed priority date.  The examiner maintains that the disclosure of the prior-filed application, Application Nos. 60/982368, 60/985620, 61/033740, 61/052127, 61/022274, and 61/094823 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the ‘368, ‘620, ‘740, ‘127, ‘274, and ‘823 has support for the crystalline plates having irregular surface of FDKP in the claimed inhalable dry powder formulation; and thus the effective filing date of 10/24/2008 corresponding to the filing of Non-provisional Application No. 12/258341 is afforded the application.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 13, 18, 21, 24, 26-27, 29-32, and 37-40 under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent NO. 7799344 in view of US20080260838, US20060040953, as evidenced by US20080057004 is withdrawn in favor of the new rejection set forth below, which is necessitated by applicants’ prior amendment to the claims to recite “prostaglandin” in independent claims 13 and 21.
10.	The rejection of claim 14 under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent NO. 7799344 in view of US20080260838, US20060040953, as evidenced by US20080057004 and further in view of US 20090098207 is withdrawn in favor of the new rejection set forth below.  
11.	The rejection of claims 15-16, 22, and 28 under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent NO. 7799344 in view of US20080260838, US20060040953, as evidenced by US20080057004 and further in view of US 20090098207, US Patent No. 4400393 as evidenced by US 20110117159 is withdrawn in favor of the new rejection set forth below, which is necessitated by applicants’ prior amendment to the claims to cancel claim 15 and 22 to incorporate the limitation “prostaglandin” in to claim 13 and claim 21.
12.	Claims 13-14, 16, 18, 21, 24, 26-28, and 41-42 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Oberg (US Patent No. 7,799,344, 2010; cited on PTO-892 mailed 02/25/2022) in view of Hokenson et al. (US Patent Application Publication 2008/0260838 A1; cited on PTO-892 mailed on 02/25/2022), Leone-Bay et al. (US Patent Application Publication 2006/0040953 A1; cited on PTO-892 mailed on 04/13/2021), and Malakhov et al. (US Patent Application Publication 2009/0098207 A1; cited on PTO-892 mailed 09/04/2020).  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
13.	Claims 13-14, 16, 18, 26, and 41 are drawn to a drug delivery system for oral inhalation comprising a dry powder inhaler and an inhalable dry powder formulation comprising precipitated microparticles comprising crystalline plates having irregular surfaces of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine and internal voids, and a pharmaceutical substance that is rapidly metabolized and/or degraded by direct contact with peripheral and vascular tissue in the lungs; wherein the pharmaceutical substance comprises a prostaglandin and is provided in a dose 0.01 mg to 3 mg and 35% to 75% of the microparticles of the dry powder formulation that are delivered to the pulmonary alveoli having an aerodynamic diameter less than 5.8 m.
	Claims 21, 24, 27-28 and 42 are drawn to a drug delivery system for inhalation and treating a disease or disorder in a patient comprising a dry powder inhaler and an inhalable dry powder formulation comprising precipitated microparticles comprising crystalline plates having irregular surfaces of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine and internal voids, and a pharmaceutical substance that is rapidly metabolized and/or degraded by direct contact with peripheral and vascular tissue in the lungs; wherein the pharmaceutical substance comprises a prostaglandin and is provided in a dose of 0.01 mg to 3 mg and the microparticles that are delivered to the pulmonary alveoli have an aerodynamic diameter of less than 5.8 m.
14.	With respect to claim 13, Oberg teach a drug delivery system comprising crystalline microparticles with a diameter of 0.5 – 1000 m comprising diketopiperazine such as 3,6-di(4-aminobutyl)-2,5-diketopiperazine and 3,6-bis(N-fumaryl-N-(n-butyl)amino-diketopiperazine and an active agent (pharmaceutical substance) comprising GLP-1, monoclonal antibody or insulin [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].  Per applicants’ disclosure, these are all active agents that are considered to be rapidly metabolized or degraded.  Oberg further teach that the crystalline particles are acid precipitated by acetic acid at pH 3.6 and form as plates with two large, flat faces and narrow edges [see column 11, lines 11-12; column 13, bottom].  Although Oberg does not explicitly teach that the crystalline plates comprise internal voids, this feature is considered to be inherent to the microparticles of Oberg given that paragraph 0054 of the disclosure states that the microparticles can be assemblages of crystalline plates with irregular surfaces and internal voids as is typical of those made by pH controlled precipitation of DKP acids.  
	With respect to claims 18 and 26, Oberg teach wherein the X is fumaryl [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].
	With respect to claim 21, Oberg teach a drug delivery system comprising crystalline microparticles with a diameter of 0.5 – 1000 m comprising diketopiperazine such as 3,6-di(4-aminobutyl)-2,5-diketopiperazine and 3,6-bis(N-fumaryl-N-(n-butyl)amino-diketopiperazine and an active agent (pharmaceutical substance) comprising GLP-1, monoclonal antibody or insulin [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].  Per applicants disclosure, these are all active agents that are considered to be rapidly metabolized or degraded.  Oberg further teach that the crystalline particles are acid precipitated by acetic acid at pH 3.6 and form as plates with two large, flat faces and narrow edges [see column 11, lines 11-12; column 13, bottom].  Although Oberg does not explicitly teach that the crystalline plates comprise internal voids, this feature is considered to be inherent to the microparticles of Oberg given that paragraph 0054 of the disclosure states that the microparticles can be assemblages of crystalline plates with irregular surfaces and internal voids as is typical of those made by pH controlled precipitation of DKP acids.  
	With respect to claims 24 and 27, Oberg teach wherein the X is fumaryl [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].
	With respect to claims 41 and 42, Oberg teach the system wherein the crystalline particles are acid precipitated by acetic acid at pH 3.6 and form as plates with two large, flat faces and narrow edges (interpreted as pH controlled precipitation [see column 11, lines 11-12; column 13, bottom].
	However, Oberg does not teach a dry powder formulation, dry powder inhaler for oral inhalation, wherein the pharmaceutical substance comprises a prostaglandin and the dosages set forth in claims 13 and 21 and wherein the dry powder formulation further comprises a sugar.
	Hokenson et al. teach GLP-1 particles in combination with diketopiperazine for pulmonary delivery, wherein diketopiperazone has the formular 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine, wherein X is fumaryl, wherein the composition provides a stable formulation that is resistant to degradation [see paragraphs abstract, 0009-0010, 0094, 0096].  Hokenson et al. further teach a dry powder inhaler to deliver the particle via inhalation to specific area of the respiratory system at a dosage of 0.08 mg, which is within applicants’ claimed range [see paragraphs 0009, 0106, 0172 claims 13, 21].  
	Leone-Bay et al. teach biologically active agent delivery compositions comprising diketopiperazine [see Abstract] having greater solubility at neutral and acidic pH [see paragraph 0004] and further teach that microparticles of size 0.1 to 10 m in diameter exhibit desirable size distributions as well as good cargo tolerance wherein 44.5% of the composition is the bioactive agent [see Abstract; paragraphs 0054, 0073, 0078, 0100; Table 3].    
	Malakhov et al. teach microsphere compositions comprising a prostaglandin, PG I2, for inhalation delivery, and further teach that microparticle compositions further comprising sugars that play a role in increasing the stability of the dry powder microparticle formulation [see paragraphs 0040, 0046, 0040, 0136, 0138, 0145, 0152, 0496, 0505, 0699; claims 16 and 28].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Oberg et al., Hokenson et al., Leone-Bay et al. and Malakhov et al. in a drug delivery system for oral inhalation comprising 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine and a pharmaceutical substance comprising a prostaglandin because Oberg et al., Hokenson et al., and Leone-Bay et al. all teach drug delivery compositions comprising diketopiperazine for oral inhalation delivery to be used a therapeutic that offers stability and greater solubility at neutral and acid pH.  Malakhov et al. teach similar compositions that can be used for inhalation delivery of prostaglandins for therapeutic purposes.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Oberg et al., Hokenson et al., Leone-Bay et al. and Malakhov et al. because Oberg et al., Hokenson et al., Leone-Bay et al. all acknowledge the advantages of diketopiperazine for use in microparticles for drug delivery systems for therapeutic purposes and Malakhov et al. acknowledges that prostaglandins can be formulated into microparticles for oral inhalation delivery for therapeutic purposes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Applicants’ remarks filed on 06/29/2022 have been fully considered by the examiner and are rendered moot in view of the new rejection set forth above.  In summary, applicants contend that the office is using impermissible hindsight to piecemeal the references together to arrive at the claimed invention.  Applicants further contend that the methods of production of microparticles between Oberg and Leone-Bay are different and the person of ordinary skill in the art would not combine the references in the manner claimed.  Applicants further contend that Malakhov teaches away from diketopiperazines because Malakhov states that “other techniques used for preparation of dry formulations (salt precipitation, alcohol or acetone precipitation, lyophilization) can result in complete or partial inactivation of the molecule.”
	These arguments are found to be not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  To this end, diketopiperazine has been well documented as a microparticle drug delivery system through oral inhalation as evidenced by the teachings of Oberg et al., Hokenson et al., and Leone-Bay et al.  Given that Malakhov et al. teach oral inhalation delivery of microsphere containing prostaglandins, one of ordinary skill in the art would have a reasonable level of predictability that prostaglandins could also be combined with diketopiperazine delivery systems.  This analysis is consistent with MPEP 2143, which states, “[t]he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham…. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results”.  In the instant case, combining the prior art elements of Oberg et al., Hokenson et al., and Leone-Bay et al. with Malakhov et al. and/or simple substitution of one known element with another would yield predictable results.  
	Regarding applicants remarks that Malakhov et al. teaches away from the claimed combination stating that “other techniques used for preparation of dry formulations (salt precipitation, alcohol or acetone precipitation, lyophilization) can result in complete or partial inactivation of the molecule”, this argument is found to be not persuasive because Malakhov et al. teach the use of precipitation of the microspheres in their formulations and further defines “precipitation” in paragraph 0078 as being accomplished by “adjusting temperature, ionic strength, pH, dielectric constant, counterion concentration, organic solvent concentration…”, with adjustment of pH falling within the scope of the claimed methods as well as those methods using acid precipitation taught by Oberg et al.
Double Patenting
15.	The terminal disclaimers filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Non-provisional Application Nos. 16/267231 and 17/016158 and US Patent Nos. 10,376,587, 10,421,729, 10,603,383, and 10,745,359 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
16.	The non-statutory double patenting rejections over the claims of US Patent Nos. 10,376,587, 10,421,729, 10,603,383, and 10,745,359 are withdrawn in view of the filing of the terminal disclaimers on 06/29/2022.
17.	The provisional non-statutory double patenting rejections over claims of co-pending U.S. Non-provisional Application Nos. 16/267231 and 17/016158 are withdrawn in view of the filing of the terminal disclaimers on 06/29/2022.
Conclusion
18.	Status of the claims:
	Claims 13-14, 16, 18, 21, 24-28, and 41-42 are pending.
	Claim 25 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 13-14, 16, 18, 21, 24, 26-28, and 41-42 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656